DETAILED ACTION
This action is response to application number 16/703,392, dated on 12/04/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities: Claim 9, recited “the encapsulation information t”, required to be change to “the encapsulation information”.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 10, 11 and 16 recites the limitations “the VNI of the VF” and “the inner destination MAC address” in claim 4, and “the packet processing unit”, “the packet receiving unit”, “the entry management unit” in claim 10 and “the virtual function (VF)” in claim 11 and “the entry management unit”, “the encapsulation MAC address”, “the encapsulation IP address” in claim 16.  There is insufficient antecedent basis for the limitations in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US. 10,771,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, Patent No. US. 10,771,286 claim 1 discloses a method for sending a virtual extensible local area network (VxLAN) packet, wherein the method is applied to a computer device, the computer device comprises a central processing unit, a network adapter, and a virtual machine, the network adapter comprises a network adapter processor, (claim 1) and the method comprises:
receiving, by the network adapter processor, a first packet sent by the virtual machine; determining, by the network adapter processor, whether the network adapter stores encapsulation information required for performing VxLAN encapsulation on the first packet (claim 1);
in response to the network adapter not storing the encapsulation information required for performing VxLAN encapsulation on the first packet, sending an obtaining request to the central processing unit (claim 1);
obtaining the encapsulation information from the central processing unit; and sending a packet obtained after VxLAN encapsulation based on the first packet (claim 1).
Regarding claim 2, Patent No. US. 10,771,286 claim 2 discloses wherein before the determining whether the network adapter stores encapsulation information required for performing the VxLAN encapsulation on the first packet (claim 2), the method further comprises:
obtaining, by the network adapter processor from the received first packet, an identification (ID) of a virtual function (VF) for forwarding the first packet (claim 2);
querying, by the network adapter processor according to the ID of the VF, for a VF attribute corresponding to the ID of the VF (claim 2); and
obtaining a VxLAN network identifier (VNI) of the VF when the VF attribute is a VxLAN attribute (claim 2).
Regarding claim 3, Patent No. US. 10,771,286 claim 3 discloses wherein the determining, by the network adapter processor, whether the network adapter stores encapsulation information required for performing VxLAN encapsulation on the first packet (claim 3) comprises:
querying, by the network adapter processor according to the VNI and an inner destination MAC address of the first packet, whether the network adapter comprises encapsulation information corresponding to the VNI of the VF and the inner destination MAC address of the first packet (claim 3); and
determining that the network adapter stores the encapsulation information required for performing VxLAN encapsulation on the first packet when the network adapter comprises the encapsulation information corresponding to the VNI of the VF and the inner destination MAC address of the first packet (claim 3).
Regarding claim 4, Patent No. US. 10,771,286 claim 4 discloses wherein:
a manner of storing, by the network adapter, the encapsulation information required for performing VxLAN encapsulation on the first packet (claim 4) comprises:
storing, by the network adapter, a correspondence between a tunnel identifier, and the VNI of the VF for forwarding the first packet and the inner destination MAC address of the first packet, and storing a correspondence between the tunnel identifier and the encapsulation information (claim 4).
Regarding claim 5, Patent No. US. 10,771,286 claim 5 discloses wherein the sending, by the network adapter processor, a packet obtained after the VxLAN encapsulation is performed on the first packet (claim 5) comprises:
performing, by the network adapter processor, VxLAN encapsulation on the first packet according to the obtained encapsulation information required for performing VxLAN encapsulation on the first packet, and sending the first packet using a virtual switch in the network adapter (claim 5).
Regarding claim 6, Patent No. US. 10,771,286 claim 6 discloses wherein the sending, by the network adapter processor, the packet obtained after the VxLAN encapsulation is performed on the first packet (claim 6) comprises:
receiving and sending, by a virtual switch in the network adapter, the packet that is sent by the central processing unit and that is obtained after the VxLAN encapsulation is performed on the first packet (claim 6).
Regarding claim 7, Patent No. US. 10,771,286 claim 7 discloses receiving, by the network adapter, a second packet sent to the virtual machine, wherein the second packet is a VxLAN packet (claim 7);
determining, by the network adapter processor, whether the network adapter stores an encapsulation MAC address and an encapsulation IP address in the second packet (claim 7); and
sending the second packet to the central processing unit when the network adapter does not store the encapsulation MAC address and the encapsulation IP address in the second packet (claim 7).
Regarding claim 8, Patent No. US. 10,771,286 claim 1 discloses in response to the network adapter storing the encapsulation information required for performing VxLAN encapsulation on the first packet, performing VxLAN encapsulation on the first packet according to the encapsulation information, and sending the encapsulated first packet (sending a packet obtained after VxLAN encapsulation is performed on the first packet; claim 1).

Claims 9-20 rejected on similar ground of rejection as presented in regard to claim 1-8 and rejected on the ground of nonstatutory double patenting as being unpatentable and over claims 1-18 of U.S. Patent No. US. 10,506,576 B2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Cherian et. al. (US. 2015/0381494 A1).

Claim 1, Cherian discloses a method for sending a virtual extensible local area network (VxLAN) packet (“FIG. 2 conceptually illustrates a simplified diagram for VXLAN encapsulation 200”; ¶43), wherein the method is applied to a computer device (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12), the computer device comprises a central processing unit (CPU of the Host; Fig. 1, el. 105; Fig. 5, el. 525; Fig. 12), a network adapter (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205), and a virtual machine (VM1-VMn; Fig. 1, el. 110; Fig. 5, els. 530-540; Fig. 12,els. 1235-1245), the network adapter comprises a network adapter processor (processor of the NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205), and the method comprises:
receiving, by the network adapter processor, a first packet sent by the virtual machine (Figs. 1 and 12 show NIC receiving packets from VMs; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104); 
determining, by the network adapter processor, whether the network adapter stores encapsulation information required for performing VxLAN encapsulation on the first packet (determining if the NIC is VxLAN enabled to VxLAN encapsulate the packet and if the mapping table in the NIC includes the entry for the packet to perform VxLAN encapsulation of the packet before transmitting the packet through VTEP; “On the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75; “shown, the physical NIC receives (at 805) a packet in the ingress (receive) data path. The NIC determines (at 810) whether the packet is a VXLAN packet and the NIC is VXLAN offload enabled. If not, the NIC sends (at 835) the packet to VXLAN software for further processing as described below”; ¶81; Fig. 13, el. 1350);
in response to the network adapter not storing the encapsulation information required for performing VxLAN encapsulation on the first packet, sending an obtaining request to the central processing unit (NIC using callback function to push mapping table (Figs. 3-4, 10-11) including the encapsulation information required for performing VxLAN encapsulation; Fig. 5, el. 555; “In some embodiments a NIC registers its VXLAN capability with the VXLAN software. For instance, a native device driver model in some embodiments allows a NIC device driver to register its VXLAN capability and provide relevant callbacks during initialization. A callback is a function that is passed to another function as a parameter. In an exemplary embodiment, a new callback is added to the registration data of the driver (e.g., a callback named vxlanMappingTableUpdate). The driver provides a function handle for this callback during registration. The VXLAN software invokes this callback to push down VXLAN table updates (e.g., the whole table or only one or more entries of a table) to the NIC”; ¶61);
 obtaining the encapsulation information from the central processing unit (¶80; “The VXLAN software learns which VM MAC address in the inner packet is associated with which VTEP. Once the mapping table is updated, the VXLAN software uses the callback function (which is provided by the NIC when the NIC has registered its VXLAN offload capability) to push the updated VXLAN mapping table to the NIC hardware”; ¶82; “The PF driver provides (at 910) pass-through operation callback for the VXLAN software to push the VXLAN address mapping table updates (e.g., the whole table or only one or more entries of a table) to the NIC. FIG. 10 illustrates a VXLAN address mapping table 1000 in some embodiments of the invention. As described in Section I above, the information in the VXLAN address mapping table 1000 includes mappings of inner VM MAC address 310 to the VTEP IP address 315 and VTEP MAC address 320 for each VNI-ID 305 that is configured on the LFE. The virtualization software sets the source VTEP IP address, source VTEP netmask for the VF in addition to setting the VNI ID. The virtualization software in some embodiments pushes the table entries required for the VNI ID that is configured on the VF only”; ¶95); and 
sending a packet obtained after VxLAN encapsulation based on the first packet (transmission of the packet after VxLAN encapsulation; Fig. 7,el. 755; The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75).
Cherian does not explicitly disclose sending a request to obtain the encapsulation information. However, Cherian in ¶61 discloses providing a function handle for the callback that the VXLAN software invokes this callback to push down VXLAN table updates (e.g., the whole table or only one or more entries of a table) to the NIC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to send an obtaining request to a central processing to obtain the encapsulation information from the central processing unit as taught by Cherian in order to provide methods and systems to offload overlay network packet encapsulation to hardware (title; abstract).

Claims 2, 11, Cherian discloses wherein before the determining whether the network adapter stores encapsulation information required for performing the VxLAN encapsulation on the first packet (determining if the NIC is VxLAN enabled to VxLAN encapsulate the packet and if the mapping table in the NIC includes the entry for the packet to perform VxLAN encapsulation of the packet before transmitting the packet through VTEP; ¶75; ¶81; Fig. 13, el. 1350), the method further comprises:
obtaining, by the network adapter processor from the received first packet, an identification (ID) of a virtual function (VF) for forwarding the first packet (NIC identifying virtual function (VF) to forward the packet according to Fig. 12; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104);
querying, by the network adapter processor according to the ID of the VF, for a VF attribute corresponding to the ID of the VF; and obtaining a VxLAN network identifier (VNI) of the VF when the VF attribute is a VxLAN attribute (if the VF is a VxLAN attribute obtaining VNI; “When a VF is linked to a port set that is part of a VXLAN segment, the virtualization software pushes the VXLAN address mapping table to the VF by using the PF driver pass-through operation callback function handle (as described by reference to operation 910 in FIG. 9). This callback is used to program the VXLAN mapping information into the NIC hardware. The virtualization software also configures the VF with its VNI ID using the pass through operation call back provided by the PF driver (as described by reference to 915 in FIG. 9). For VFs to be part of VXLAN domain and active, the PF uplink in the virtualization software is linked to the same virtual switch where the VF's are placed”; ¶105).

Claims 3, 12, Cherian discloses wherein the determining, by the network adapter processor, whether the network adapter stores encapsulation information required for performing VxLAN encapsulation on the first packet (determining if the NIC is VxLAN enabled to VxLAN encapsulate the packet and if the mapping table in the NIC includes the entry for the packet to perform VxLAN encapsulation of the packet before transmitting the packet through VTEP; ¶75; ¶81; Fig. 13, el. 1350) comprises:
querying, by the network adapter processor according to the VNI and an inner destination MAC address of the first packet, whether the network adapter comprises encapsulation information corresponding to the VNI of the VF and the inner destination MAC address of the first packet (NIC sending outer header and inner header information including inner MAC destination to host to update its mapping table so the NIC updated mapping table includes encapsulation information corresponding to the VNI of the VF;“The NIC then sends (at 830) the inner packet (e.g., item 205 in FIG. 2) along with the outer header information (e.g., the source VNI ID, VTEP IP and MAC addresses, and VLAN ID) to the host software (e.g., the NIC sends the this information to the NIC driver in the host, which in turn sends the information to the VXLAN software). The VXLAN software uses the outer header information as well as the inner packet information (e.g., the source VM MAC) to perform learning and determine, e.g., whether a new VM is created or a VM has moved from one VTEP to another and update the VXLAN address mapping table accordingly. The VXLAN software learns which VM MAC address in the inner packet is associated with which VTEP. Once the mapping table is updated, the VXLAN software uses the callback function (which is provided by the NIC when the NIC has registered its VXLAN offload capability) to push the updated VXLAN mapping table to the NIC hardware”; ¶82); and
determining that the network adapter stores the encapsulation information required for performing VxLAN encapsulation on the first packet when the network adapter comprises the encapsulation information corresponding to the VNI of the VF and the inner destination MAC address of the first packet (“The VXLAN software learns which VM MAC address in the inner packet is associated with which VTEP. Once the mapping table is updated, the VXLAN software uses the callback function (which is provided by the NIC when the NIC has registered its VXLAN offload capability) to push the updated VXLAN mapping table to the NIC hardware”; ¶82; “The PF driver provides (at 910) pass-through operation callback for the VXLAN software to push the VXLAN address mapping table updates (e.g., the whole table or only one or more entries of a table) to the NIC. FIG. 10 illustrates a VXLAN address mapping table 1000 in some embodiments of the invention. As described in Section I above, the information in the VXLAN address mapping table 1000 includes mappings of inner VM MAC address 310 to the VTEP IP address 315 and VTEP MAC address 320 for each VNI-ID 305 that is configured on the LFE. The virtualization software sets the source VTEP IP address, source VTEP netmask for the VF in addition to setting the VNI ID. The virtualization software in some embodiments pushes the table entries required for the VNI ID that is configured on the VF only”; ¶95).

Claim 4, 13, Cherian discloses a manner of storing, by the network adapter, the encapsulation information required for performing VxLAN encapsulation on the first packet comprises:
storing, by the network adapter, a correspondence between a tunnel identifier, and the VNI of the VF for forwarding the first packet and the inner destination MAC address of the first packet, and storing a correspondence between the tunnel identifier and the encapsulation information (Figs 3-4, 10-11; ¶95; “The NIC in some embodiments is configured to have access to information for all fields required for encapsulating a packet for transmission over an overlay network”; ¶77; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104).

Claim 5, 14, Cherian discloses wherein the sending, by the network adapter processor, a packet obtained after the VxLAN encapsulation is performed on the first packet comprises:
performing, by the network adapter processor, VxLAN encapsulation on the first packet according to the obtained encapsulation information required for performing VxLAN encapsulation on the first packet, and sending the first packet using a virtual switch in the network adapter (transmission of the packet after VxLAN encapsulation, the NIC using a virtual switch in order to send packets that are received by NIC through VFs toward VMs  and transmit packets that are received by VFs after encapsulation toward destination address as shown in Fig. 12 ; Fig. 7,el. 755; The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75).

Claim 6, 15, Cherian discloses wherein the sending, by the network adapter processor, the packet obtained after the VxLAN encapsulation is performed on the first packet (host performing VxLAN encapsulation of packets and then sending to NIC for forwarding the packets toward destination; “Also, when the packet is sent to NIC (after operation 730) to do TSO and checksum calculation (e.g., when the NIC is capable of TSO and checksum calculation but not encapsulation), the NIC performs (at 750) TSO and computes checksum. The NIC then transmits (at 755) the packet (which was encapsulated by the host software) to the destination”; ¶76) comprises:
receiving and sending, by a virtual switch in the network adapter, the packet that is sent by the central processing unit and that is obtained after the VxLAN encapsulation is performed on the first packet (transmission of the packet after VxLAN encapsulation, the NIC using a virtual switch in order to send packets that are received by NIC through VFs toward VMs  and transmit packets that are received by VFs after encapsulation toward destination address as shown in Fig. 12 ; Fig. 7,el. 755; The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75).

Claim 7, 16, Cherian discloses receiving, by the network adapter, a second packet sent to the virtual machine, wherein the second packet is a VxLAN packet (Fig. 12 shows NIC receiving packets to be sent to VM1-VMn; Fig.8);
determining, by the network adapter processor, whether the network adapter stores an encapsulation MAC address and an encapsulation IP address in the second packet; and sending the second packet to the central processing unit when the network adapter does not store the encapsulation MAC address and the encapsulation IP address in the second (“FIG. 8 conceptually illustrates the changes in the ingress traffic flow (the receive path) to offload VXLAN packet decapsulation to hardware in some embodiments of the invention. The operations shown above the dotted line 865 are performed by the host software while the operations shown below the line 865 are performed by the physical NIC (i.e., by hardware, firmware, and/or software of the physical NIC). As shown, the physical NIC receives (at 805) a packet in the ingress (receive) data path. The NIC determines (at 810) whether the packet is a VXLAN packet and the NIC is VXLAN offload enabled. If not, the NIC sends (at 835) the packet to VXLAN software for further processing as described below”; ¶81).

Claim 8, Cherian discloses in response to the network adapter storing the encapsulation information required for performing VxLAN encapsulation on the first packet, performing VxLAN encapsulation on the first packet according to the encapsulation information, and sending the encapsulated first packet (transmission of the packet after VxLAN encapsulation; Fig. 7,el. 755; The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75).

Claim 9, analyzed with respect to claim 1, the further limitation of claim 9 disclosed by Cherian an apparatus (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12), comprising a central processing unit (CPU of the Host; Fig. 1, el. 105; Fig. 5, el. 525; Fig. 12), a network adapter (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205), and a virtual machine (VM1-VMn; Fig. 1, el. 110; Fig. 5, els. 530-540; Fig. 12,els. 1235-1245), wherein the network adapter comprises a network adapter processor (processor of the NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205).

Claim 10, Claim a transceiver (transceiver of Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12), wherein the central processing unit (CPU of the Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12) is configured to receive the obtaining request (callback) sent by the packet processing unit (packet processing of NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205), wherein the obtaining request comprises the first packet and a VxLAN network identifier (VNI) of a virtual function (VF) for forwarding the first packet (“The PF driver provides (at 910) pass-through operation callback for the VXLAN software to push the VXLAN address mapping table updates (e.g., the whole table or only one or more entries of a table) to the NIC. FIG. 10 illustrates a VXLAN address mapping table 1000 in some embodiments of the invention. As described in Section I above, the information in the VXLAN address mapping table 1000 includes mappings of inner VM MAC address 310 to the VTEP IP address 315 and VTEP MAC address 320 for each VNI-ID 305 that is configured on the LFE. The virtualization software sets the source VTEP IP address, source VTEP netmask for the VF in addition to setting the VNI ID. The virtualization software in some embodiments pushes the table entries required for the VNI ID that is configured on the VF only”; ¶95); and 
the transceiver is configured to: obtain, according to the obtaining request received by the packet receiving unit (packet receiving of Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12), the encapsulation information required for performing VxLAN encapsulation on the first packet, and send the encapsulation information to the entry management unit (sending VxLAN encapsulation to NIC) (“The NIC then sends (at 830) the inner packet (e.g., item 205 in FIG. 2) along with the outer header information (e.g., the source VNI ID, VTEP IP and MAC addresses, and VLAN ID) to the host software (e.g., the NIC sends the this information to the NIC driver in the host, which in turn sends the information to the VXLAN software). The VXLAN software uses the outer header information as well as the inner packet information (e.g., the source VM MAC) to perform learning and determine, e.g., whether a new VM is created or a VM has moved from one VTEP to another and update the VXLAN address mapping table accordingly. The VXLAN software learns which VM MAC address in the inner packet is associated with which VTEP. Once the mapping table is updated, the VXLAN software uses the callback function (which is provided by the NIC when the NIC has registered its VXLAN offload capability) to push the updated VXLAN mapping table to the NIC hardware”; ¶82).

Claim 17, analyzed with respect to claim 1, the further limitation of claim 17 disclosed by Cherian, a system (title; Fig. 1), comprising a host (Host; Fig. 1, el. 105; Fig. 5, el. 500; Fig. 12) and an encapsulating device (NIC; Fig. 1, el. 150; Fig. 5, el. 500; Fig. 12, el. 1205), wherein the host comprises a central processing unit (CPU of the Host; Fig. 1, el. 105; Fig. 5, el. 525; Fig. 12) and a virtual machine (VM1-VMn; Fig. 1, el. 110; Fig. 5, els. 530-540; Fig. 12,els. 1235-1245).

Claim 19, Cherian discloses wherein the encapsulating device is further configured to receive and store the encapsulation information (“The NIC in some embodiments is configured to have access to information for all fields required for encapsulating a packet for transmission over an overlay network”; ¶77; “Since the NIC 1205 has a copy 1230 of the VXLAN mapping table, the NIC is capable of correctly encapsulate and decapsulate packets that are transmitted and received through the PF 1210 and each of VFs 1215-1220 to/from each VM 835-845. In some embodiments, the NIC provides the VXLAN mapping table 1230 to the PF and the VFs (as shown by the dashed lines 1290). For instance, the NIC stores copies of the table in memory regions that are accessible to individual VFs or the PF. In other embodiments, the NIC stores the table 1230 in a centralized memory region location that is accessible to all VFs and the PF”; ¶104).

Claim 20, Cherian discloses wherein the encapsulating device is further configured to send a packet obtained after VxLAN encapsulation is performed on the first packet (transmission of the packet after VxLAN encapsulation; Fig. 7,el. 755; The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”; ¶75).
Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18, the system according to claim 17, wherein the encapsulation information comprises an encapsulation Media Access Control (MAC) address and an encapsulation Internet Protocol (IP) address, the encapsulation MAC address is a MAC address of a next-hop device passed through when the first packet is sent, and the encapsulation IP address is an IP address of a virtual extensible local area network tunnel end point (VTEP) on a destination end of the first packet.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
2/10/2021